DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CRAEGHS et al. (hereinafter “Craeghs”) (US 2018/0322621 A1).
As to claims 1, 12, and 18, Craeghs teaches a system and method, comprising: 
receiving, via a communication interface of a parameter development module comprising a processor, a defined geometry for one or more parts, wherein the parts are manufactured with an additive manufacturing machine, and wherein a stack is formed from one or more parts [receiving a digital representation (e.g. CAD file, such as STL) of a 3D object to be form with an additive manufacturing machine, such STL file describe the surface geometry of the 3D object, the digital representation is divided into a series of cross sectional layers or slices (e.g. a stack of slices) of the 3D object] [0029-0030, 0093, 0101]; 

collecting in-situ monitoring data from one or more in-situ monitoring systems of the additive manufacturing machine for one or more parts [collecting in-situ monitoring data by using an image capture device to capture one or more images of one or more layers of the build material during build of the parts] [Figs. 6, 9] [0049, 0059, 0065, 0082]; 
determining whether each stack should receive an additional part based on an analysis of the collected in-situ monitoring data [determining whether to continue the fabrication for next layers by determining whether there is an error in the fabricated parts based on captured information. if no error is detected, the computing device continue the build process if there are more layers to build. if the computing device determines there is an error, the computing device takes some action, such as stopping the build] [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 00821]; and 

As to claim 2, Craeghs teaches each part includes one or more layers [0030-0032, 0046-0047, 0056-0057]. 
As to claim 3, Craeghs teaches the determination whether each stack should receive the additional part is based on at least one of the collected in-situ monitoring data and a predictive material model [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 0082].
As to claim 4, Craeghs teaches the collected in-situ monitoring data includes at least one of laser-material and laser-environment interactions [0033-0034, 0035-0038, 0059, 0075]. 
As to claim 5, Craeghs teaches the collected in-situ monitoring data includes a melt-pool response [0033-0035, 0042]. 
As to claim 6, Craeghs teaches it is determined whether each stack should receive the additional part when the collected in-situ monitoring data falls one of inside or outside of a predetermined value or range of values [determining whether to continue the fabrication for next layers by determining whether there is an error in the fabricated parts based on captured information. if no error is detected, the computing device continue the build process if there are more layers to build. if the computing device 
As to claim 13, Craeghs teaches the determination whether each stack should receive the additional part is based on at least one of the collected in-situ monitoring data and a predictive material model [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 0082]. 
As to claim 14, Craeghs teaches the collected in-situ monitoring data includes at least one of laser-material, laser-environment interactions, and a melt-pool response [0033-0034, 0035-0038, 0059, 0075].  
As to claim 15, Craeghs teaches it is determined whether each stack should receive the additional part when the collected in-situ monitoring data falls one of inside or outside of a predetermined value or range of values [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 0082].  
As to claim 19, Craeghs teaches the determination whether each stack should receive the additional part is based on at least one of the collected in-situ monitoring data and a predictive material model [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 0082]. 
As to claim 20, Craeghs teaches it is determined whether each stack should receive the additional part when the collected in-situ monitoring data falls one of inside or outside of a predetermined value or range of values [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 0082].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craeghs in view of Bharadwaj et al. (hereinafter “Bharadwaj”) (US 2019/0384274 A1).
As to claim 7, Craeghs teaches fabricating the one or more parts with the additive manufacturing machine based on a first parameter set [0029-0033, 0101]. Craeghs also teaches fabricating the one or more parts with the additive manufacturing machine based on the collected in-situ monitoring data [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 0082]. Craeghs does not explicitly teach fabricating the one or more parts based on the at least one predictive material model.

It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Bharadwaj with the teachings of Craeghs for the purpose of using a predictive material model to monitoring the Additive Manufacturing process in real time for potential faults .
As to claim 8, Bharadwaj teaches fabrication of the predictive material model [Fig. 2A] further comprises: executing at least one of a bead-on-powder and bead-on-plate process with an initial parameter set to output one or more melt-pool tracks; collecting in-situ monitoring data from the one or more melt-pool tracks; executing an in-situ analysis of the one or more melt-pool tracks with one or more in-situ monitoring systems of the additive manufacturing machine based on the collected in-situ monitoring data; and generating at least one predictive material model based on at least one of the in-situ monitoring data analysis and one or more tests or measurements performed on the one or more melt-pool tracks [0024-0028, 0030-0032, 0039-0040]. 
As to claim 9, Bharadwaj teaches generating a library of response surfaces by mapping the analysis of the in-situ monitoring data to one or more tests, measurements or results [0024-0028, 0030-0032]. 
As to claim 10, Bharadwaj teaches the predictive material model is at least one of a machine learning model and a physics-based model [0024-0026, 0028-0032, 0036, 0043].
As to claim 11, Bharadwaj teaches the first parameter set includes at least one of a laser power, a laser speed, a laser beam diameter, and hatch-spacing [0024,0035, 0043]. 
As to claim 16, Bharadwaj teaches the first parameter set is based on the at least one predictive material model [0006, 0024-0026, 0028-0032]. 
As to claim 17, Bharadwaj teaches fabrication of the predictive material model  further comprises: executing at least one of a bead-on-powder and bead-on-plate process with an initial parameter set to output one or more melt-pool tracks; collecting in-situ monitoring data from the one or more melt-pool tracks; executing an in-situ analysis of the one or more melt-pool tracks with one or more in-situ monitoring systems of the additive manufacturing machine based on the collected in-situ monitoring data; and generating at least one predictive material model based on at least one of the in-situ monitoring data analysis and one or more tests or measurements performed on the one or more melt-pool tracks [Fig. 2A] [0024-0028, 0030-0032, 0039-0040]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HWANG, US 20190283333 A1, discloses system and method for monitoring solidification quality and automatic correcting any detected error in additive manufacturing wherein introduces a predictive model trained by machine learning 
Reese, US 20160236414 A1, discloses system and method for real time monitoring and identifying defects occurring in a three dimensional object build via an additive manufacturing process. Further, provides in-situ correction of such defects by a plurality of functional tool heads possessing freedom of motion in arbitrary planes and approach, where the functional tool heads are automatically and independently controlled based on a feedback analysis from the printing process, implementing analyzing techniques. Furthermore, for analyzing defected data collected from detection devices and correcting tool path instructions and object model in-situ during construction of a 3D object. A build report is also generated that displays, in 3D space, the structural geometry and inherent properties of a final build object along with the features of corrected and uncorrected defects
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0082] FIG. 9 illustrates a flowchart 900 of an example process for detecting an error based on whether a distribution of gray values of pixels satisfies a threshold distribution. At 905, an image capture device captures a reference image of build material without errors. At 910, a computing device determines a reference gray value distribution based on the reference image. For example, the reference gray value distribution may be a Gaussian distribution of gray values. At 915, the build process of one or more parts is started. At 920, the image capture device captures one or more images of one or more layers of the build material before or after a recoating process during build of the parts. At 925, the computing device determines if there is an error in the parts. For example, the image capture device compares the captured images of layers of build material to the reference image. If the distribution of gray values of pixels (e.g., corresponding to one or more parts) in the images of the layers of build material (e.g., for a single layer or based on multiple layers as described herein) is different than the reference distribution by a threshold (e.g., the standard deviation of the distribution does not satisfy a threshold deviation from the standard deviation of the reference distribution), the computing device determines there is an error. If there is no error, at 930, the computing device continues the build process and determines if there are more layers to build and capture images for. If there are more layers to build and capture images for, the process returns to 925, otherwise the process ends. If there is an error, at 935, the computing device takes some action, such as alerting a user, logging data, stopping the build, continuing with the build, etc., as described herein.